Opinion issued May 25, 2006










In The
Court of Appeals
For The
First District of Texas

___________

NOS. 01-06-00105-CR
          01-06-00106-CR
____________

DEVON WOODARD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause Nos. 1004169 and 1004158



 
MEMORANDUM  OPINION
          Appellant, Devon Woodard, pleaded guilty to two separate felony offenses of
aggravated robbery, and the trial court assessed punishment in each case at
confinement for 25 years.  We affirm.
          Appellant’s court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
          Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgment of the
trial court.
          We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
          Any pending motions are dismissed as moot.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).